Order entered September 17, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01055-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                             V.

                       CHESTER CADIEUX, III, ET AL., Appellees

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-03842

                                         ORDER
       Because the court reporter informed appellant and the Court on August 15, 2014 that no

hearings of record have taken place, we GRANT appellant’s September 12, 2014 motion for free

appellate record to the extent we ORDER the Clerk of the Court to send appellant a copy of the

clerk’s record.




                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE